         Case 6:20-cv-00666-ADA Document 16 Filed 10/29/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Health Discovery Corporation
                                                   Civil Action No. 6:20-cv-00666-ADA
       Plaintiff,
                                                   The Honorable Judge Alan D. Albright
               v.

Intel Corporation
                                                   JURY TRIAL DEMANDED
       Defendant.


                           CASE STATUS READINESS REPORT

      Plaintiff Health Discovery Corporation (“HDC”) and Defendant Intel Corporation

(“Intel”) hereby provide the following status report in advance of the initial Case Management

Conference (CMC).

      FILING AND EXTENSIONS

      Plaintiff’s Complaint was filed on July 23, 2020 (Dkt. No. 1). Intel’s unopposed motion

for extension (Dkt. No. 9) was granted, and Intel’s deadline to Answer was extended until

October 19, 2020

                                RESPONSE TO THE COMPLAINT


      On October 19, 2020, Intel filed its Motion to Dismiss (Dkt. No. 12). HDC’s unopposed

motion for extension of time to file its response (Dkt. No. 15) was granted, and HDC’s response

is due on November 23, 2020. Intel’s reply is due on December 7.

                                       PENDING MOTIONS


      On October 19, 2020, Intel filed its Motion to Dismiss (Dkt. No. 12). HDC’s unopposed

motion for extension of time to file its response (Dkt. No. 15) was granted, and HDC’s response

                                               1
         Case 6:20-cv-00666-ADA Document 16 Filed 10/29/20 Page 2 of 5




is due on November 23, 2020. Intel’s reply is due on December 7.


                       RELATED CASES IN THIS JUDICIAL DISTRICT

      There are no related cases in this Judicial District.

                           IPR, CBM, AND OTHER PGR FILINGS


      There are no known IPR, CBM, or other PGR filings.

                        NUMBER OF ASSERTED PATENTS AND CLAIMS


      In its Complaint, HDC alleges infringement of all claims of the four asserted patents, for a

total of 103 claims.

                           APPOINTMENT OF TECHNICAL ADVISER


      The parties believe that a technical advisor would be useful for this case, but will not be

required for Intel’s motion to dismiss.

                                    MEET AND CONFER STATUS


      Plaintiff and Defendant conducted a meet & confer conference. The parties identified the

following pre-Markman issue to raise at the CMC:


      Narrowing of Asserted Claims


      Intel’s View:
      Intel asserts that, to eliminate wasteful activities and begin focusing the issues for litigation,

the Court should enter an order in advance of the Preliminary Infringement Contentions requiring

HDC to reduce its asserted claims in that submission to no more than 32 total, and no more than

10 per patent. In the interim, Intel believes that the parties should meet and confer to agree on an


                                                  2
          Case 6:20-cv-00666-ADA Document 16 Filed 10/29/20 Page 3 of 5




appropriate schedule to further reduce the number of asserted claims in advance of the Markman

process, expert reports, and trial.


       HDC’s View:
       HDC sees this request as premature under the Court’s Order Governing Proceedings for

Patent Cases and likely unnecessary at all. Plaintiff was not required to identify the asserted claims

in its Complaint, and is not required to do so until seven days before the CMC. Until HDC has

specifically named its asserted patent claims, there is nothing to argue about. Further, until Intel

serves its invalidity contentions, it would be unfair to require HDC to narrow the number of

asserted claims. HDC suggests meeting and conferring with Intel regarding the issue after

Defendant’s invalidity contentions have been served. All of this should be complete before the

claim construction process begins, and if there are still more claims at issue than Intel accepts, then

Defendant can ask for an extension of the Markman dates.




                                                  3
        Case 6:20-cv-00666-ADA Document 16 Filed 10/29/20 Page 4 of 5




Dated: October 29, 2020

                                          Respectfully submitted,

                                          By: /s/ Erick S. Robinson

                                          Erick S. Robinson
                                          Texas Bar No. 24039142
                                          Dunlap Bennett & Ludwig PLLC
                                          7215 Bosque Blvd.
                                          Waco, Texas 76710
                                          (254) 870-7302 (t)
                                          (713) 583-9737 (f)
                                          erobinson@dbllawyers.com
                                          Attorneys for Health Data Corporation

                                          By: /s/ Brent P. Ray
                                          Brent P. Ray (IL Bar No. 6291911)
                                          KING & SPALDING LLP
                                          353 N. Clark, Ste. 1200
                                          Chicago, IL 60654
                                          Phone: (312) 995-6333
                                          bray@kslaw.com

                                          Steve M. Zager (TX Bar No. 2241500)
                                          KING & SPALDING LLP
                                          500 W. 2nd Street, Suite 1800
                                          Austin, TX 78701
                                          Phone: (512) 457-2000
                                          szager@kslaw.com

                                          Lori Gordon (DC Bar No. 490390)
                                          KING & SPALDING LLP
                                          1700 Pennsylvania Ave NW
                                          Washington, DC 20006
                                          Phone: (202) 737-0500
                                          lgordon@kslaw.com

                                          Allison Altersohn (NY Bar No. 2894384)
                                          KING & SPALDING LLP
                                          1185 6th Avenue
                                          New York, NY 10036
                                          Phone: (212) 556-2100
                                          aaltersohn@kslaw.com

                                          Attorneys for Defendant Intel Corporation

                                      4
        Case 6:20-cv-00666-ADA Document 16 Filed 10/29/20 Page 5 of 5




                              CERTIFICATE OF SERVICE


The undersigned hereby certifies that counsel of record who are deemed to have consented to
electronic service are being served today, October 29, 2020, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(b)(1).

                                                    /s/ Erick Robinson
                                                    Erick Robinson
                                                    Waco, TX 76710




                                               5
